                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALLACE MITCHELL,                         :   CIVIL ACTION NO. 1:21-CV-163
                                          :
                    Plaintiff             :   (Judge Conner)
                                          :
              v.                          :
                                          :
HARRY LAPPIN, et al.,                     :
                                          :
                    Defendants            :

                                      ORDER

        AND NOW, this 7th day of May, 2021, upon consideration of the complaint

and in accordance with the memorandum of the same date, it is hereby ORDERED

that:

        1.    The complaint (Doc. 1) is DISMISSED WITH PREJUDICE.

        2.    The Clerk of Court is directed to CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
